Motion by defendant-appellant to reverse a judgment of the Supreme Court, New York County, rendered November 29, 1973, convicting defendant of assault in the third degree and sentencing him to one year of imprisonment, is granted, the judgment is reversed and a new trial directed. The moving papers, which included an affidavit of the official court reporter, indicate that the transcript of the trial minutes has been lost or misplaced, and that the original stenographic tapes have been lost or destroyed. As a consequence, appellant has been deprived of the means to afford an adequate and effective review. The District Attorney, in reliance upon the moving papers, has indicated that he is not opposed to the relief requested. Under the circumstances, we are constrained to reverse the judgment and order a new trial. (See People v. Bonaparte, 43 A D 2d 1009; People v. Auth., 43 A D 2d *687790; People v. Himmel, 10 A D 2d 622.) Concur— McGivern, P. J., Markewich, Nunez, Murphy and Steuer, JJ.